Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
02/09/2021 08:09 AM CST




                                                        - 486 -
                             Nebraska Court of Appeals Advance Sheets
                                  29 Nebraska Appellate Reports
                                              PETERSON v. JACOBITZ
                                               Cite as 29 Neb. App. 486




                                    Austin Peterson, appellant, v. Jodi
                                      Jacobitz, now known as Jodi
                                           Ronhovde, appellee.
                                                    ___ N.W.2d ___

                                        Filed February 9, 2021.   No. A-20-097.

                 1. Jurisdiction: Juvenile Courts: Appeal and Error. A jurisdictional
                    issue that does not involve a factual dispute presents a question of law.
                    An appellate court reviews juvenile cases de novo on the record and
                    reaches its conclusions independently of the juvenile court’s findings.
                 2. Statutes: Appeal and Error. To the extent an appeal calls for statutory
                    interpretation or presents questions of law, an appellate court must reach
                    an independent conclusion irrespective of the determination made by the
                    court below.
                 3. Adoption: Appeal and Error. Appeals in adoption proceedings are
                    reviewed by an appellate court for error appearing on the record.
                 4. Judgments: Appeal and Error. When reviewing a judgment for errors
                    appearing on the record, the inquiry is whether the decision conforms
                    to the law, is supported by competent evidence, and is neither arbitrary,
                    capricious, nor unreasonable.
                 5. Jurisdiction: Venue. Where a trial court does not have subject matter
                    jurisdiction over a case, it likewise does not have proper jurisdiction to
                    transfer the case to a court that can exercise subject matter jurisdiction.
                 6. Actions: Jurisdiction. A court action taken without subject matter juris-
                    diction is void.
                 7. Jurisdiction: Venue: Words and Phrases. Jurisdiction is the inherent
                    power or authority to decide a case; venue is the place of trial of an
                    action—the site where the power to adjudicate is to be exercised.
                 8. Adoption: Paternity: Jurisdiction. The procedure for adjudicating
                    paternity set forth in Neb. Rev. Stat. § 43-104.05 (Reissue 2016) is an
                    integral part of the statutory mechanism for the adoption of a child born
                    out of wedlock and is therefore a matter of adoption which falls within
                                 - 487 -
        Nebraska Court of Appeals Advance Sheets
             29 Nebraska Appellate Reports
                        PETERSON v. JACOBITZ
                         Cite as 29 Neb. App. 486

   the exclusive jurisdiction of the county court or, under certain circum-
   stances, a separate juvenile court.

   Appeal from the County Court for Buffalo County: John
P. Rademacher, Judge. Reversed and remanded for further
proceedings.

  Vikki S. Stamm, of Stamm Romero & Associates, P.C.,
L.L.O., for appellant.

   Jonathan R. Brandt and Carson K. Messersmith, Senior
Certified Law Student, of Anderson, Klein, Brewster & Brandt,
for appellee.

  Pirtle, Chief Judge, and Moore and Riedmann, Judges.

   Pirtle, Chief Judge.
                      INTRODUCTION
   Austin Peterson appeals from an order of the county court
for Buffalo County, which dismissed his complaint objecting
to stepparent adoption proceedings. The county court found
that it lacked subject matter jurisdiction over the complaint.
Based on the reasons that follow, we reverse, and remand for
further proceedings.

                        BACKGROUND
   Prior to the birth of the minor child in this case, Peterson
was in an exclusive dating relationship with Jodi Jacobitz, now
known as Jodi Ronhovde (Ronhovde). Throughout the rela-
tionship, Ronhovde lived in Kearney, Nebraska. In early July
2012, Ronhovde informed Peterson that she was pregnant and
that Peterson was the father of the child. Peterson denied that
he was the father, and he subsequently blocked Ronhovde’s
telephone number and blocked her on social media sites.
Throughout the pregnancy, Ronhovde attempted to contact
Peterson, but was unsuccessful. Ronhovde continued to live
and work in Kearney during her pregnancy.
                               - 488 -
        Nebraska Court of Appeals Advance Sheets
             29 Nebraska Appellate Reports
                      PETERSON v. JACOBITZ
                       Cite as 29 Neb. App. 486

   On February 19, 2013, Ronhovde gave birth to Kooper J. at
a hospital in Kearney, which is in Buffalo County. On March
20, a birth announcement was published in a local newspaper.
Ronhovde also made several social media posts announc-
ing Kooper’s birth, and she attempted to make contact with
Peterson over the course of the next few years.
   On September 24, 2019, Peterson received a letter from
Ronhovde’s attorney via certified mail. The letter contained
information that Ronhovde’s husband intended to adopt
Kooper, and it provided Peterson with information regarding
his rights and options. Peterson claimed this letter was the first
time he was ever notified that he might be Kooper’s biologi-
cal father.
   On October 21, 2019, Peterson filed his “Complaint to
Establish Paternity and Objection to Proposed Adoption” in
the county court for Phelps County. Subsequently, the county
court found that it did not have jurisdiction in the matter
under Neb. Rev. Stat. § 43-104.05(4)(a) (Reissue 2016), which
states that a complaint to establish paternity must be filed in
the county where the child was born. The court then granted
Peterson’s motion to transfer the case to the county court for
Buffalo County.
   After the case was transferred, Ronhovde filed a motion to
dismiss based on lack of subject matter jurisdiction, as well as
other grounds not relevant to this appeal. The parties submit-
ted briefs on the matter. By the agreement of the parties, the
motion to dismiss was converted into a motion for summary
judgment, pursuant to Neb. Ct. R. Pldg. § 6-1112(b), and the
court held a hearing to allow both parties an opportunity to
submit evidence.
   At the hearing on Ronhovde’s motion for summary judg-
ment, the county court received into evidence affidavits from
Ronhovde, Ronhovde’s attorney, and Peterson.
   After consideration, the county court dismissed Peterson’s
complaint for lack of subject matter jurisdiction. The court
cited to Nebraska precedent holding that adoption ­proceedings
are statutory in nature and that “the manner of procedure
                              - 489 -
        Nebraska Court of Appeals Advance Sheets
             29 Nebraska Appellate Reports
                     PETERSON v. JACOBITZ
                      Cite as 29 Neb. App. 486

and terms are all specifically prescribed and must be fol-
lowed.” The county court found that because the county court
for Phelps County did not have jurisdiction over Peterson’s
complaint, it likewise did not have authority to transfer the
case to Buffalo County; as a result, the court found it did
not have subject matter jurisdiction of the case following the
attempted transfer.
   The county court entered a journal entry and order grant-
ing Ronhovde’s motion for summary judgment on January 14,
2020. This appeal followed.
                 ASSIGNMENTS OF ERROR
   Peterson assigns, restated, that the county court erred in (1)
finding that the county court for Phelps County improperly
transferred the case to Buffalo County and (2) dismissing the
case for lack of subject matter jurisdiction.
                   STANDARD OF REVIEW
   [1-4] A jurisdictional issue that does not involve a factual
dispute presents a question of law. In re Adoption of Micah
H., 301 Neb. 437, 918 N.W.2d 834 (2018). An appellate court
reviews juvenile cases de novo on the record and reaches its
conclusions independently of the juvenile court’s findings.
Id. To the extent an appeal calls for statutory interpretation
or presents questions of law, an appellate court must reach
an independent conclusion irrespective of the determination
made by the court below. Id. Appeals in adoption proceedings
are reviewed by an appellate court for error appearing on the
record. Id. When reviewing a judgment for errors appearing on
the record, the inquiry is whether the decision conforms to the
law, is supported by competent evidence, and is neither arbi-
trary, capricious, nor unreasonable. Id.
                          ANALYSIS
Transfer of Venue.
   Peterson argues that the county court erred when it found
that the county court for Phelps County improperly transferred
                               - 490 -
        Nebraska Court of Appeals Advance Sheets
             29 Nebraska Appellate Reports
                      PETERSON v. JACOBITZ
                       Cite as 29 Neb. App. 486

the case. He claims that Nebraska’s adoption statutes place
“an onerous burden on the punitive [sic] father to know the
location of the birth of the child.” Brief for appellant at 9. He
further argues that given the brief 30-day window in which he
could file his objection to the proposed adoption of Kooper, it
was in the “interest of justice” to transfer the case to the proper
court. Id. at 13.
   Section 43-104.05(1) states that a petition for adjudication
of a notice of objection to adoption “shall be filed in the county
court in the county where such child was born or, if a separate
juvenile court already has jurisdiction over the custody of the
child, in the county court of the county in which such separate
juvenile court is located.”
   [5,6] In holding that the Phelps County Court had no sub-
ject matter jurisdiction over the case and therefore lacked the
authority to order it to be transferred, the county court for
Buffalo County relied on Jackson v. Jensen, 225 Neb. 671,
407 N.W.2d 758 (1987). In that case, the Nebraska Supreme
Court held that where a trial court does not have subject matter
jurisdiction over a case, it likewise does not have proper juris-
diction to transfer the case to a court that can exercise subject
matter jurisdiction. See Jackson v. Jensen, supra. See, also,
Huff v. Otto, 28 Neb. App. 646, 947 N.W.2d 343 (2020) (court
action taken without subject matter jurisdiction is void). The
Buffalo County Court determined that § 43-104.05(1) vested
subject matter jurisdiction over an objection to adoption solely
in the county where the child was born and that, therefore,
any orders entered by the Phelps County Court in this case
were void.
   [7] However, we believe that § 43-104.05(1) is more prop-
erly characterized as a statute pertaining to venue, rather than
to subject matter jurisdiction. Jurisdiction is the inherent power
or authority to decide a case; venue is the place of trial of an
action—the site where the power to adjudicate is to be exer-
cised. Burns v. Burns, 296 Neb. 184, 892 N.W.2d 135 (2017).
In our analysis of this matter, we find the Supreme Court’s
                               - 491 -
        Nebraska Court of Appeals Advance Sheets
             29 Nebraska Appellate Reports
                      PETERSON v. JACOBITZ
                       Cite as 29 Neb. App. 486

interpretation of the State Tort Claims Act, Neb. Rev. Stat.
§ 81-8,209 et seq. (Reissue 2014, Cum. Supp. 2018 & Supp.
2019), to be instructive.
   Section 81-8,214 states: “The district court, sitting without
a jury, shall have exclusive jurisdiction to hear, determine,
and render judgment on any suit or tort claim. Suits shall be
brought in the district court of the county in which the act or
omission complained of occurred . . . .”
   In Blitzkie v. State, 228 Neb. 409, 416, 422 N.W.2d 773,
777 (1988), the court determined that the first sentence of
§ 81-8,214 pertained to jurisdiction and vested “the power
to litigate tort claims against the State” in the district courts
of the State of Nebraska. The court additionally concluded
that the second sentence of § 81-8,214 indicated the place
of venue, “the site for litigation of the tort claim against
the State.” Blitzkie v. State, 228 Neb. at 416, 422 N.W.2d at
777-78. “Thus, § 81-8,214 pertains to jurisdiction and venue,
which are distinctly different aspects of tort litigation against
the State.” Blitzkie v. State, 228 Neb. at 416, 422 N.W.2d at
778. With similar reasoning to that in Blitzkie, we determine
that § 43-104.05(1) specifies the appropriate venue for an
objection to adoption to be litigated and is not a statute confer-
ring jurisdiction.
   [8] First, we frame § 43-104.05 in the wider context of
Nebraska’s adoption statutes as a whole. The Supreme Court
has said:
      The procedure for adjudicating paternity set forth in
      § 43-104.05 is thus an integral part of the statutory mech-
      anism for the adoption of a child born out of wedlock and
      is therefore a matter of adoption which falls within the
      exclusive jurisdiction of the county court or, under certain
      circumstances, a separate juvenile court.
Armour v. L.H., 259 Neb. 138, 145, 608 N.W.2d 599, 604
(2000). See, also, Neb. Rev. Stat. § 24-517(11) (Cum. Supp.
2018) (each county court shall have “[e]xclusive original
jurisdiction in matters of adoption . . .”). We conclude that
                               - 492 -
        Nebraska Court of Appeals Advance Sheets
             29 Nebraska Appellate Reports
                      PETERSON v. JACOBITZ
                       Cite as 29 Neb. App. 486

just as the Legislature vested the power to litigate tort claims
against the State in the district courts, so has it vested the
power to litigate adoption proceedings in the county courts of
the State of Nebraska.
   In O’Neal v. State, 290 Neb. 943, 863 N.W.2d 162 (2015),
the Nebraska Supreme Court further differentiated between
jurisdiction and venue in state habeas corpus proceedings. The
O’Neal court held that a violation of the rule that a petition for
writ of habeas corpus must be filed in the district court for the
county where the petitioner is confined may have implications
for venue, but that such a violation did not deprive jurisdic-
tion over habeas corpus proceedings from “all district courts in
Nebraska” pursuant to a statutory grant. 290 Neb. at 948, 863
N.W.2d at 167. The court then concluded that the district court
erred in finding it lacked jurisdiction, because the petitioner
had failed to file in the county in which he was confined.
See id.
   We turn now to § 43-104.05(1), keeping in mind the court’s
reasoning in Blitzkie v. State, supra, and O’Neal v. State, supra.
Section 43-104.05(1) provides in part: “The petition shall be
filed in the county court in the county where such child was
born . . . .” When read in conjunction with § 24-517(11), that
section gives jurisdiction to the county courts and § 43-104.05
places venue with the county in which the child is born, just
as the first sentence of § 81-8,214 gives the district courts
jurisdiction of tort claims and the second sentence governs
venue. As with the provision from the State Tort Claims Act,
§ 43-104.05(1) specifies the proper court in which a claim
should be filed—in this instance, an objection to adoption must
be timely filed with the “biological father registry” pursuant to
Neb. Rev. Stat. § 43-104.01 (Reissue 2016), and then a petition
for the adjudication of the notice filed in the county court of
the county where the child was born. We thus conclude that
§ 43-104.05(1) is a statute that pertains to venue and not to
subject matter jurisdiction.
                               - 493 -
        Nebraska Court of Appeals Advance Sheets
             29 Nebraska Appellate Reports
                      PETERSON v. JACOBITZ
                       Cite as 29 Neb. App. 486

   Therefore, although Peterson may have filed his “Complaint
to Establish Paternity and Objection to Proposed Adoption”
in the wrong venue, that did not deprive the county court for
Phelps County of its exclusive original jurisdiction over adop-
tion proceedings. See § 24-517(11). And because the Phelps
County Court did have jurisdiction over this matter, it likewise
had the authority to transfer the case to a different county court
with proper venue. We therefore conclude the county court for
Buffalo County erred when it found that the Phelps County
Court’s transfer order was void for lack of jurisdiction.
Dismissal for Lack of Subject
Matter Jurisdiction.
   Peterson next argues that the county court erred in granting
Ronhovde’s motion for summary judgment and in dismissing
his complaint for lack of subject matter jurisdiction. He argues
that because the county court for Phelps County “ha[d] the
ability to transfer the case to Buffalo County in the interest of
justice,” the county court for Buffalo County incorrectly deter-
mined that the transfer order was void and that, consequently,
it had no jurisdiction to hear the case. Brief for appellant at
17. Because we have determined that the Phelps County Court
did have jurisdiction and could transfer the case to a different
venue, we agree with Peterson’s argument.
   As we discussed above, § 43-104.05(1) pertains to venue
and not to subject matter jurisdiction. Section 24-517(11) vests
exclusive original jurisdiction over adoption proceedings in
the county courts, whereas § 43-104.05(1) specifies the proper
venue for an objection to adoption. We have determined that
the county court for Phelps County was not lacking the power
to litigate and that its orders entered in this case were not void.
Although venue may not have been proper, the county court for
Phelps County nevertheless had jurisdiction over the case and
the authority to transfer it to the appropriate venue. In dismiss-
ing this case, the county court cited to Jackson v. Jensen, 225
Neb. 671, 407 N.W.2d 758 (1987); however, for the reasons set
forth above, this reliance was misplaced.
                               - 494 -
        Nebraska Court of Appeals Advance Sheets
             29 Nebraska Appellate Reports
                      PETERSON v. JACOBITZ
                       Cite as 29 Neb. App. 486

   We conclude that because the county court for Phelps County
had jurisdiction over this case, it had the power to transfer it to
Buffalo County, where venue was proper. Therefore, the county
court for Buffalo County erred in dismissing Peterson’s com-
plaint for lack of subject matter jurisdiction.
                          CONCLUSION
   We conclude the county court for Buffalo County erred in
finding that the county court for Phelps County improperly
transferred the case to Buffalo County, and we conclude,
therefore, that it also erred in dismissing Peterson’s complaint
for lack of subject matter jurisdiction. Accordingly, the jour-
nal entry and order of the Buffalo County Court dismissing
Peterson’s complaint is reversed, and the cause is remanded for
further proceedings.
                                 Reversed and remanded for
                                 further proceedings.